Case 1:20-cv-01173-GPG Document 1-1 Filed 04/27/20 USDC Colorado Page 1 of 9

a heh ere,

  

County strives to maintain a working environment that encourages mutual respect and
jotes professional and congenial work relationships. All employees are expected to be
respectful of others and refrain from conduct that is inappropriate in the workplace. Harassment is
xpressly prohibited and will not be tolerated.

    
   
 
 

_ a. Harassment is defined as verbal or physical conduct that denigrates or shows hostility or an
Aversion to an individual because of his or her race, national origin, religion, gender, age, sexual
orientation, or disability and that:

E « Creates an intimidating, hostile, or offensive work environment,
Be + Unreasonably interferes with an individual’s work performance, or
ie + Adversely affects an individual’s employment opportunities.

b. Sexual harassment is defined as unwelcome gender-based verbal or physical conduct, including
sexual advances and requests for sexual favors, where:
+ Submission to such conduct is an explicit or implicit term or condition of employment;
+ Employment decisions are based on submission to or rejection of such conduct; or
+ Such conduct unreasonably interferes with an individual's work performance or creates an
intimidating, hostile or offensive working environment.

3. Reporting

a. All employees are responsible for reporting any suspected harassment.

b. An employee who believes that he or she has been subjected to harassment should report the
matter promptly to his or her supervisor, or if the supervisor is involved, any other supervisor in
the Department, Division or Office or directly to Human Resources. Those who receive a report
must refer the complaint to Human Resources at the earliest opportunity. If the complaint is

directed toward an employee in Human Resources, the complaint should be referred to the
County Manager or the County Attorney.

c. The report may be made verbally, via e-mail, or in writing and should include all facts.

d. Information about harassment complaints will be shared only as necessary to investigate the
matter, to take any appropriate action, or as otherwise required by law.

Section 7: Employee Conduct page 34
Case 1:20-cv-01173-GPG Document 1-1 Filed 04/27/20 USDC Colorado Page 2 of 9

  

_ EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

From: Phoenix District Office

oie ercn Woodfork 3300 North Central Ave

 

Po Box 716 eetelaeo
Wheat Ridge, CO 80034 uite
: Phoenix, AZ 85012
[ie] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.
State & Local L. Program,

32A-2019-00178 State & Local Coordinator (602) 640-5064

 

THE EEOC |S CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.
Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

discrimination to file your charge

The EEOC issues the following determination; Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Meee ae

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission

 

Eos (a hes SS January 13, 2020
Enclosures(s) Elizabeth Cadle, (Date Mailed)

District Director

JEFFERSON COUNTY FAIRGROUNDS
15200 W. 6th Avenue
Golden, CO 80401
Case 1:20-cv-01173-GPG Document 1-1 Filed 04/27/20 USDC Colorado Page 3 of 9

 
  

f
i

U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

Phoenix District Office %,
3300 N. Central Avenue, Suite 690 ,

Phoenix, AZ 85012-2504

(602) 640-5000

TTY (602) 640-5072

FAX (602) 640-5071

January 13, 2020

Jason Woodfork
PO Box 716
Wheat Ridge, CO 80034

Re: —_ Request for Substantial Weight Review
FEPA No. FE2019299006 /EEOC No. 32A-2019-00178
Jason Woodfork v Jefferson County Fairgrounds

Dear Mr. Woodfork:

This letter is in response to your request for the U.S. Equal Employment Opportunity
Commission (EEOC) to conduct a substantial weight review of your charge (32A-2019-00178).

A complete review of the case file was conducted, and all the information offered during
the processing of the charge by the State was carefully considered before a final determination
was made in the matter. The evidence provided fails to substantiate a violation of the statutes
enforced by the EEOC. There were no indications that further investigation would disclose a
violation of the statutes enforced by the EEOC. Further, the review determined that the case was
investigated by the state’s civil rights agency in accordance with applicable procedures.

We understand that the parties to a charge often have firm views that the available
evidence supports their respective position. However, our final actions must comport with our
interpretations of the relevant evidence and the laws we enforce. In those situations where an
individual disagrees with our final action on a charge, they have the right to pursue the matter in
court. The EEOC’s determination, which is enclosed with this letter, explains your right to
pursue the matter in court within 90 days of your receipt of the enclosed Notice of Right to Sue.
If you do not file a lawsuit within the statutory 90-day period, your right to sue in the matter will
expire, and cannot be restored by the EEOC.

Sincerely,

(GAA GA

Robin L. Campbell
State, Local & Tribal Program Manager

Enclosure:
Notice of Right to Sue, EEOC Form 161
Case 1:20-cv-01173-GPG Document 1-1 Filed 04/27/20 USDC Colorado Page 4 of 9

 

 

 

 

 

 

COMPLAINT OF DISCRIMINATION EECGIGOM EE No:
The Privacy Act of 1974 affects this form.
: : CCRD Compl. No.
See Privacy Act Statement before completing this form. FE70 10000006
COLORADO CIVIL RIGHTS DIVISION AND EEOC

Name (Complainant) (Area Code) Telephone
Jason Woodfork (720) 400-6565
Street Address City, State, and Zip Code County
PO Box 716 Wheat Ridge, CO 80034 Jefferson

 

 

The Employer, Labor Organization, Employment Agency, Apprenticeship Committee, State or Local
Government Agency who discriminated against me is:

 

 

 

Name (Respondent) Number of Employees (Area Code) Telephone
Jefferson County Fairgrounds 15+ (202) 271-8437
Street Address City, State, and Zip Code County
15200 W. 6" Ave. Golden, CO 80401 Jefferson
Discrimination Based on: Date Most Recent Discrimination Occurred
Religion (Islam); Race/Color (African American/Black); July 4, 2018

_ Retaliation

 

 

I. Jurisdiction: The Colorado Civil Rights Division has jurisdiction over the subject matter of this charge; that
each named Respondent is subject to the jurisdiction of the Colorado Civil Rights Division and is covered by the
provisions of the Colorado Revised Statutes (C.R.S. 1973, 24-34-301, et. seq.), as reenacted.

II. Personal Harm: In or around April 2018, prior thereto and continuing, I was harassed based on my
religion (Islam) and race/color (African American/Black) and/or in retaliation for engaging in
protected activity. In or around July 2018, prior thereto and continuing, I was subjected to unequal
terms and conditions of employment based on my religion and race/color and/or in retaliation for
engaging in protected activity.

Ill. Respondent's Position: Unknown.

IV. Discrimination Statement: I believe I was unlawfully discriminated against because of my religion
(Islamic) and race/color (African American/Black) and/or in retaliation for engaging in protected
activity in violation of the Colorado Anti-Discrimination Act (CADA). 1) I began my employment
with the Respondent as a Campground Supervisor on or around August 16, 2017 and performed my
job duties satisfactorily at all times. 2) In or around April 2018, my supervisor Kirsten Brown
(“Brown”) yelled at me and threatened to “go back to [her] old ways” in reference to how she would
mistreat me. I reported that I felt I was being discriminated against to HR. After reporting the
discrimination, I was belittled and undermined by Brown and another supervisor, Dextor Boxworth, in
front of my co-workers. I was openly criticized by office coordinator Jen Hillesheim, at times in front
of others. 3) In or around July 2018, prior thereto and continuing, I was told that I needed to be on call
on the weekends in case of an emergency and was not provided with business cards. No one else had
to be on call on the weekends and were provided with business cards. All of the other employees were
Caucasian and made the job easier for one another by helping each other out while I was excluded
until I resigned on July 4, 2018. 4) I believe I was discriminated against because of my protected
classes and/or in retaliation for engaging in protected activity. |

V. WHEREFORE: The Complainant prays that the Colorado Civil Rights Division grant such relief as may
exist within the Division’s power and which the Division may deem necessary and proper.

I want this charge filed with both the Equal Employment Opportunity Commission and the State or local agency, if

any. I will advise the agency if I change my address or telephone number, and I will cooperate fully with them in the
processing of my charge in accordance with their procedures.

I declare under penalty of perjury that the foregoing is true and correct. |

Date Lill 2018 Complainant (Signature) ese We.

 

 

 

 
Case 1:20-cv-01173-GPG Document 1-1 Filed 04/27/20 USDC Colorado Page 5 of 9

      
  
   
  
  
   
   
  
  

h Jason Woodfork as my direct Supervisor from April 13, 2018 to July 11,

ly experience with Jason as a supervisor, he has exemplified a very professional,

de and demeanor in the workplace. He is confident, well spoken and

tes in a clear and concise manner at all times, with guests as well as employees, and

yanagement. Jason has always maintained an “open door” policy and welcomes his

ees to bring any problems, suggestions or comments to his attention and he has always

ed them promptly. | have spoken with Jason and understand that he has not received

HF from his direct supervisor or any other upper management on site. | have personally
tnessed some individuals from upper management raising their voice at him over the radio,

5 ut lis Concerns or questions have been an interruption. | feel that Jason’s hands were tied as

ipervisor and without support he was set up to fail. Through everything, Jason maintained a

rofessional attitude, held no grudges nor spoke any ill of those individuals.

ank you for your time,
Case 1:20-cv-01173-GPG Document 1-1 Filed 04/27/20 USDC Colorado Page 6 of 9

  

ae
~ Jason Woogfork
Monday, December 11, 2017 12:00 PM
Dexter Foxworth
Follow-up

 
    
   
 

m following up regarding the meeting (Tuesday December 5th). | am still not clear on the hours

anuary. | know you stated that no one knows what the hours are going to be next month. | am not sure
to proceed; since | am expected to have schedules a month out, and | am to report the campground
to Kirstin, so the website is current and up to date.

have also noticed private events are not posted. | am not even aware of these events unless | look at the
rd in the operations conference room. Just a FYI.

| just wanted to remind you that when | spoke with Rory. It was stated we would extend the campground
F hours for December and fall back in January an hour from 8:45am to 7:45am tentatively of course. This is
based on the western stock show and it’s not looking like we are going to be as busy as usual. Reference
email’s with “Rory.” Please advise,

Also, | was not aware that my presence, work ethic and leadership has been viewed negatively and stating |
have “passive aggressive behavior,” concerns me,

To hear that | might bring the old type of person out of a co-worker is not something | expected to hear.
Since, | have minimal contact with her and | never knew that a problem existed. This has left me stunned.
Since, you also feel the same way about my behavior leaves me wondering about the future. The response,
tone and loss of composer by raising your voice, speaking to be in a condescending fashion by both yourself
and Kirstin that day has disturbed me enough to consider other options.

For the sake of all involved if | am not welcomed, or viewed as untrusted, | shouldn't engage further than
necessary especially when more people are involved. Reference incident reports.

| want you to know | was truly happy to be here even though there has been a constant attack on my
character and position. | did look forward to the growth and development of the campground. | was very
encouraged to hear you state to me “I have the skills needed and | am just lacking the tools” to function and
be successful in my role.

Please note | am not wanting to leave or consider other options. However, my value and having to consider
so many people against my character has diminished. | would like to rebuild that confidence and value, as
demonstrated by extending my hand in friendship to Kirstin and stating | should be able to look at my
coworkers and simply nod, or greet them if they’re able. | never knew | made her feel that way and am still

| am vested in the campground, and would like to know if | am of value, or should | consider other options?

 

Thank you for your time and consideration regarding this matter.

Kindly regarding,
Case 1:20-cv-01173-GPG Document 1-1 Filed 04/27/20 USDC Colorado Page 7 of 9

 
    
   
  
    
 

  

ory HR Training for
rvisors and Managers

  

New Supe
id ses

Name Must be Completed:

 

 

 

 

 

 

 

 

 

 

 

—— a le
rstanding Harassment and Legal | Within six months of promotion
hours or hire date. nays |
= ar 7 le
"| Drug Free Workplace for Within six months of promotion or ) (ame
Supervisors — 41.5 hours hire date
Coaching Through Performance Within one year of promotion ony - 14 ie
Issues - 3.5 hours or hire date.
i x Within one year of promotion a
Workplace Ethics — 3.5 hours or hiraet 9/21
} -,,; Performance Management @ Jeffco | Within one year of promotion Jit
| < - 3.5 hours or hire date. }
: - &77 The Respectful Workplace — 3.5 Within 18 months of promotion 1 SS
| hours or hire date. | to/rt
&
s
Me , { The Leadership Joumey - YourPath — Within 18 months of promotion
h\ et’ te 4, | to Supervisory Excellence - 21 hours | or hire date.
4 \ ; =
a\* 109 St ae a
es oy CG Hen,
Total required training time for first 18 months — 40.5 hours cee Fans:

Total required training time every two years after that — 3.5 hours

Mandatory Training for Existing Supervisors

A refresher course dealing with Human Resource compliance issues
(disciplinary actions, sexual harassment, ethics and legal issues) will
be scheduled several times per year for supervisors and managers
who have completed the above training requirements. The length of
the refresher course is 3.5 hours. Once the initial training requirement
for new supervisors and managers is fulfilled, every supervisor and
manager is required to attend one of these refresher courses every

two years.

 
Case 1:20-cv-01173-GPG Document 1-1 Filed 04/27/20 USDC Colorado Page 8 of 9

   

    
     
 
   

"INCIDENT / DAMAGE REPORT FORM

INCLUD! PHOTO(S) WHEN POSSIBLE! DATE/TIME: _// Li J [20 Vat
PLETED BY: —___Grrnijagencia af See, 2th SOL

CONTACT/ PHONE: L: 9720 - Yoo- GS GS

EN DID YOU FIND OUT ABOUT THIS INCIDENT/DAMAGE: WO pL

aise: Vase Waxzpctachad” by hy

7 /
i PTION OF INCIDENT/ DAMAGE: Quec the ost few ks Yawiell Causen—
a Bakir Dorahntmovic
48 bee ageracked by “ Karin Baber, Coocne Bakerphicslen batuel/
I Sn Na 5 “ ts Lae Ine? y

 

 

 

 

 

 

 

 

lainu phe fvise c (times
he Bela At igioemlicn men) Aare bese  nacds Shoat PPE
lac”. r ho n Speale Ro.
2 pork me Gar aC i
rte lvathons:
(Os 4)
vvet| Cause

\FF TIME (IN HOURS) SPENT ON THIS INCIDENT/DAMAGE: L310

JIPMENT USED ON THIS INCIDENT/DAMAGE REPORT: Aaport we copusy>

 

 

S SHERIFF'S DEPT. CALLED? YES/NO OFFICER'S NAME:
CASE NUMBER:

 

 

(Additional Information & Space on Back)

—— 8,

3/27/2017
Case 1:20-cv-01173-GPG Document 1-1 Filed 04/27/20 USDC Colorado Page 9 of 9

    
 

   

c/o P.O. Box 716

_ Wheat Ridge, Colorado 80034-0716 EX

  
   
   
    

 

Plea se accept this as my formal resignation from my position as campground
supervisor at Jefferson County Events and Venues, effective 30 days from today, June

4, 2018.

Du ing my time at Jefferson County Fairgrounds, Events and Venues, | have been
fortunate for the opportunity here.

let me know how | may be of help during the transition period. | wish you and

a 3

team the very best going forward.

ndly regarding,

Jason Woodfork

 
